SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1200.1
KA 11-01185
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MUSTAFA BURRELL, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (MISHA A. COULSON
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered March 21, 2011. The appeal was held by this
Court by order entered August 8, 2014, decision was reserved and the
matter was remitted to Onondaga County Court for further proceedings
(120 AD3d 911).

     Now, upon reading and filing the stipulation of discontinuance
signed by the defendant on September 26, 2014, and by the attorneys
for the parties on September 26, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    November 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court